In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-21-00337-CV

IN RE STATE FARM LLOYDS, Relator          §   Original Proceeding

                                          §   17th District Court of Tarrant County,
                                              Texas

                                          §   Trial Court No. 017-315960-20

                                          §   December 9, 2021

                                          §   Memorandum Opinion by Chief Justice
                                              Sudderth

                                    JUDGMENT

      This court has considered relator’s petition for writ of mandamus and holds

that the petition should be conditionally granted in part.          Accordingly, we

conditionally grant the writ of mandamus in part and direct the trial court to vacate

the parts of its September 27, 2021 order denying State Farm’s motion to quash as to

Questions 7, 9, and 12, without prejudice to the entry of an amended order allowing

similar questions more appropriately limited in scope.

      We deny the Emergency Motion for Temporary Relief as moot.
      It is further ordered that each party shall bear their own costs of this original

proceeding, for which let execution issue.




                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth